Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is indefinite because it is not clear what “the c of claim 4” represents with understanding the metes and bounds of the claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-13, 16-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 6347839 to Lew et al. (“Lew”).
Regarding claim 1, Lew discloses a bicycle rim, comprising: a single wall formed into the bicycle rim, the wall formed of composite material having a spoke attachment portion and a tire attachment portion (i.e. see 33, and tire 12 in Fig. 2) formed therein, wherein the composite material comprises at least two different fibers used as reinforcement material forming layers of a thickness of the rim (e.g see col. 4, lines lines 33-42).

Regarding claim 2, Lew discloses the bicycle rim of claim 1, wherein a first fiber of the composite material comprises a carbon fiber (e.g. col. 4, line 41)

Regarding claim 3, Lew discloses the bicycle rim of claim 2, wherein a second fiber of the composite material forms a containment layer in the wall (i.e. bottom grouping as shown in Fig. 2 and Fig. 4 and col. 3, lines 55-56).

Regarding claim 4, Lew discloses the bicycle rim of claim 3, wherein the containment layer is formed as a continuous layer throughout the thickness of the wall (as evident from Fig. 2, 4).

Regarding claim 5, Lew discloses the bicycle rim of claim 3, wherein the containment layer is formed of fibers having different material properties than the first fibers (e.g. see col. 4, lines 10-14).

Regarding claim 6, Lew discloses the bicycle rim of claim 5, wherein the containment layer of second fibers has a higher tenacity value than the portions of the thickness of the rim including the first fibers (i.e. to the extent that glass and carbon fiber have different tenacity values).


Regarding claim 9, Lew discloses the bicycle rim of claim 4, wherein the containment layer is disposed radially outer of a middle of the thickness of the rim (e.g. in the case where the containment layer is the radially outward grouping as discussed in, for example, col. 3, lines 55-56; also see Fig. 2, 4).

Regarding claim 10, Lew discloses the bicycle rim of claim 9, wherein the wall comprises a plurality of containment layers disposed throughout the thickness of the rim (i.e. wherein the containment layers equals multiple groupings of plys as discussed in col. 3, lines 55-56).

Regarding claim 11, as best understood, Lew discloses the c of claim 4, wherein the containment layer is disposed radially inner of a middle of the thickness of the rim (e.g. in the case where the containment layer is the most radially inward grouping as discussed in, for example, col. 3, lines 55-56; also see Fig. 2, 4).

Regarding claim 12, as best understood, Lew discloses the bicycle rim of claim 11, wherein the containment layer is disposed radially inner of a middle of the thickness of the rim in the spoke attachment portion of the rim (e.g. in the case where the containment layer is the most radially inward grouping as discussed in, for example, col. 3, lines 55-56; also see Fig. 2, 4).

Regarding claim 13, Lew discloses the bicycle rim of claim bicycle rim of claim 1, wherein the wall is formed such that in an un-tensioned state a first radial height of a first bead shelf of a first side of the rim is different than a second radial height of a second bead shelf of a second side of the rim (see Fig. 2 with tire 12 wherein various segments of the rim on both sides may meet the broadly recited “bead shelf” to the extent that, for example, the radially outer edge of 31a is the first and radially inner edge of 31a is the second).

Regarding claim 16, Lew discloses a bicycle rim, comprising: a wall formed into the bicycle rim, the wall formed of composite material having a spoke attachment portion and a tire attachment portion formed therein (i.e. see 33, and tire 12 in Fig. 2), the composite material formed of layers providing a thickness of the rim, wherein the composite material includes a layer of the interior of the thickness of the rim that is formed of a different material than both layers of the thickness adjacent the interior layer.

Regarding claim 17, Lew discloses the bicycle rim of claim 16, wherein the composite material comprises a carbon fiber (e.g. col. 4, line 13).

Regarding claim 18, Lew discloses the bicycle rim of claim 17, wherein the carbon fiber is disposed in the adjacent layers (e.g. see col. 3, lines 55-56; col. 4, lines 33-42).

Regarding claim 20, Lew discloses bicycle wheel, comprising: a rim formed from composite materials (col. 4, line 9), the rim formed as a single wall having a spoke attachment portion and a tire attachment portion (i.e. see 33, and tire 12 in Fig. 2), wherein the composite material comprises at least two different fibers (col. 4, lines 33-42) used as a reinforcement material forming layers of the thickness of .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lew.
Regarding claim 15, Lew discloses the bicycle rim of claim 1, wherein the wall is formed but does not explicitly exclude the inclusion of absent metallic materials. However, in view of Lew’s teachings of the detriment of metallic materials (see col. 4, lines 37, 38) and the repeated reference to the rims as “composite bicycle rims” it would have been obvious to one of ordinary skill in the art to exclude metallic materials with the motivation of reducing costs and weight of the rim. 
Regarding claim 19, Lew discloses the bicycle rim of claim 18, wherein the wall is formed but does not explicitly exclude the inclusion of absent metallic materials. However, in view of Lew’s teachings of the detriment of metallic materials (see col. 4, lines 37, 38) and the repeated reference to the rims as “composite bicycle rims” it would have been obvious to one of ordinary skill in the art to exclude metallic materials with the motivation of reducing costs and weight of the rim.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lew in view of
US Patent 7858011 to Reuteler. 
Regarding claim 7, Lew discloses the bicycle rim of claim 6, but does not provide specifics beyond, for example, the second fiber being a CFRP, or that the second fiber is an aramid based fiber, a para- aramid  Reuteler discloses such (see col. 11, lines 1-3). It would have been obvious to one of ordinary skill in the art to incorporate such (e.g. Kevlar as an aramid fiber) with the motivation of achieving a light weight, yet strong rim. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lew in view of https://www.christinedemerchant.com/carboncharacteristics.html (“Merchant”).

Regarding claim 8, Lew discloses the bicycle rim of claim 6, wherein the containment layer including the second fibers is carbon and the portion of the composite material formed of the first fibers is glass (e.g. see col. 4, lines 36-42) however the tenacity values are not disclosed. However, Merchant sets forth that glass fibers are less than 2000 kilo-newton-meters per kilogram (kNm/kg),and carbon fibers are greater than such value depending on the exact composition (see pages 2-3). Accordingly, it would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of optimizing the strength and weight ration of the rim based on the composition thereof.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lew in view of
US 4844552 to Tsygankov et al. (“Tsygankov”).
Regarding claim 14, Lew discloses the bicycle rim of claim 1, wherein the wall is formed such that in an un-tensioned state a first side of the rim has a different thickness than a second side of the rim (i.e. thickness of the portion including 31a on one side vs 30a on the other side). Lew does not correspond thickness to stiffness. Tsygankov discloses such (see col. 1, lines 61-65). It would have been obvious to one of ordinary skill in the art to vary the thickness, and thus stiffness, as such with the motivation of providing an adequate means of retaining the tire. 
Other relevant cited art of note: US 4741578 provides another teaching of a hybrid layer of carbon, glass and aramide fibers (col. 2, lines 25-27). US 4030754 provides another teaching of varying thickness and stiffness properties (col. 3, lines 12-20).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SCOTT A BROWNE/Primary Examiner, Art Unit 3617